             Case 1:20-cv-01106-LGS Document 116 Filed 02/08/21 Page 1 of 2

                                 dŚĞĐůĂŝŵĐŽŶƐƚƌƵĐƚŝŽŶŚĞĂƌŝŶŐƐĐŚĞĚƵůĞĚĨŽƌ&ĞďƌƵĂƌǇϭϲ͕ϮϬϮϭ͕ĂƚϭϬ͗ϬϬĂ͘ŵ͘
                                 ŝƐ:KhZEƚŽ&ĞďƌƵĂƌǇϭϲ͕ϮϬϮϭ͕ĂƚϭϬ͗ϯϬĂ͘ŵ͘Ǉ&ĞďƌƵĂƌǇϭϭ͕ϮϬϮϭ͕ƚŚĞ
                                 ƉĂƌƚŝĞƐƐŚĂůůĐŽŶƚĂĐƚŽƵƌƚƌŽŽŵĞƉƵƚǇ:ĂŵĞƐ^ƚƌĞĞƚĂƚ;ϮϭϮͿϴϬϱͲϰϱϱϯƚŽ
                                 ƐĐŚĞĚƵůĞĂǁĂůŬƚŚƌŽƵŐŚŽĨƚŚĞƚĞĐŚŶŽůŽŐǇƚŚĞƉĂƌƚŝĞƐŚĂǀĞĂƌƌĂŶŐĞĚĂŶĚ
                                 ŝŶƚĞŶĚƚŽƵƐĞƚŽŚŽůĚƚŚĞŚĞĂƌŝŶŐǀŝƌƚƵĂůůǇ͘ŽŽŵŝƐĨŝŶĞ͕ƐŽůŽŶŐĂƐƚŚĞƚŚĞ
                                 ƉĂƌƚŝĞƐŚĂǀĞƚŚĞĂďŝůŝƚǇƐŝŵƵůƚĂŶĞŽƵƐůǇƚŽĚŝƐƉůĂǇďŽƚŚĂŶǇŶĞĐĞƐƐĂƌǇ
 230 Park Avenue                 ĚŽĐƵŵĞŶƚƐĂŶĚƚŚĞƐƉĞĂŬĞƌ͘Ǉ&ĞďƌƵĂƌǇϭϯ͕ϮϬϮϭ͕ƚŚĞƉĂƌƚŝĞƐƐŚĂůůĨŝůĞĂ
New York, NY 10169               ůĞƚƚĞƌƉƌŽǀŝĚŝŶŐƚŚĞŝŶƚĞƌŶĞƚůŝŶŬĨŽƌƚŚĞŚĞĂƌŝŶŐ͘
 P: 212-351-3400
 F: 212-351-3401
                                 /ŶůŝŐŚƚŽĨƚŚĞKs/ͲϭϵƉĂŶĚĞŵŝĐ͕ƚŚĞƉĂƌƚŝĞƐƐŚŽƵůĚŶŽƚƐƵďŵŝƚĂŶǇƉĂƉĞƌ
                                 ĐŽƵƌƚĞƐǇĐŽƉŝĞƐ͘dŚĞŽƵƌƚǁĞůĐŽŵĞƐƚŚĞƵƐĞŽĨƐůŝĚĞƐĂŶĚƚŚĞƉƌĞƐĞŶƚĂƚŝŽŶŽĨ
  Via ECF
                                 ĂŶǇĞǆŚŝďŝƚƐĂƚƚŚĞŚĞĂƌŝŶŐ͕ǁŚŝĐŚƚŚĞƉĂƌƚŝĞƐƐŚĂůůĨŝůĞďǇ&ĞďƌƵĂƌǇϭϴ͕ϮϬϮϭ͕
The Honorable Lorna G. Schofield
                                 ǁŝƚŚĐŽƵƌƚĞƐǇĐŽƉŝĞƐƐĞŶƚďǇĞͲŵĂŝůƚŽŚĂŵďĞƌƐŝŵŵĞĚŝĂƚĞůǇĂĨƚĞƌƚŚĞ
United States District Judge     ŚĞĂƌŝŶŐ͘
Southern District of New York
500 Pearl Street                 ^ŽKƌĚĞƌĞĚ͘
New York, New York 10007         ĂƚĞĚ͗&ĞďƌƵĂƌǇϴ͕ϮϬϮϭ
                                         EĞǁzŽƌŬ͕EĞǁzŽƌŬ

           Re: Kewazinga Corp. v. Google LLC, Case No. 20-cv-1106 (LGS)
                Claim Construction Hearing Status
  Dear Judge Schofield:
          The parties write jointly to confirm the date and time of the claim construction hearing in
  this case. Per the Court’s order, all discovery is stayed pending resolution of the parties’ cross-
  motions for summary judgment, except for claim construction proceedings. (Dkt. No. 33.) Those
  summary judgment motions are now fully briefed.

           The Court’s scheduling order (Dkt. No. 32, filed April 16, 2020) set the claim construction
  hearing for February 16, 2020 at 10 a.m. The parties understood the Court’s order to mean
  February 16, 2021. However, the claim construction hearing does not appear on the court’s
  CM/ECF hearing schedule for February 16, 2021. The parties wish to confirm whether the hearing
  is set for February 16, 2021 at 10 a.m., or whether the Court would prefer to reschedule the hearing
  to another date.

         The parties would also welcome further direction from the Court regarding any specific
  procedures for the hearing, for example whether the Court would like courtesy copies of the claim
  construction briefing and statements, whether the Court would welcome slide presentations, and
  the conferencing platform (e.g., Zoom) for the hearing.

  Respectfully submitted,
   /s/ Saunak K. Desai                                 /s/ Ameet A. Modi
   Ian G. DiBernardo                                  John M. Desmarais
   Timothy K. Gilman                                  Steven M. Balcof
   Kenneth L. Stein                                   Elizabeth Weyl
   Saunak K. Desai                                    David A. Frey
   Gregory R. Springsted                              DESMARAIS LLP
   STROOCK & STROOCK & LAVAN LLP                      230 Park Avenue
   180 Maiden Lane                                    New York, New York 10169
       Case 1:20-cv-01106-LGS Document 116 Filed 02/08/21 Page 2 of 2



Hon. Lorna G. Schofield
February 5, 2021
Page 2

New York, NY 10038                      T: 212-351-3400
Tel: (212) 806-5400                     F: 212-351-3401
Fax: (212) 806-6006                     jdesmarais@desmaraisllp.com
Email:idibernardo@stroock.com           sbalcof@desmaraisllp.com
Email:tgilman@stroock.com               eweyl@desmaraisllp.com
Email:kstein@stroock.com                dfrey@desmaraisllp.com
Email:sdesai@stroock.com
Email:gspringsted@stroock.com           Ameet A. Modi
                                        Emily H. Chen (pro hac vice)
Counsel for Plaintiff Kewazinga Corp.   DESMARAIS LLP
                                        101 California Street, Suite 3070
                                        San Francisco, California 94111
                                        T: (415) 573-1900
                                        F: (415) 573-1901
                                        amodi@desmaraisllp.com
                                        echen@desmaraisllp.com


                                        Counsel for Defendant Google LLC
